Exhibit 10.4

FORM OF INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made and entered into as of
May 22, 2019 by and among Rattler Midstream LP, a Delaware limited partnership
(the “Partnership”), Rattler Midstream GP LLC, a Delaware limited liability
company and general partner of the Partnership (the “General Partner”), and
                     (“Indemnitee”).

WITNESSETH THAT:

WHEREAS, highly competent persons have become more reluctant to serve companies
as directors or officers or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the company;

WHEREAS, the Board of Directors of the General Partner (the “Board”) has
determined that, in order to attract and retain qualified individuals, the
Partnership will attempt to maintain on an ongoing basis, at its sole expense,
liability insurance to protect persons serving the Partnership and its
subsidiaries from certain liabilities. In addition, the First Amended and
Restated Agreement of Limited Partnership of the Partnership (the “LP
Agreement”) requires indemnification of the directors, officers, employees,
agents, fiduciaries or trustees of the General Partner and its subsidiaries. The
LP Agreement states that its indemnification provisions are in addition to any
other rights to which an indemnitee may be entitled under any other agreement;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the
Partnership and that the Partnership should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent and necessary for the Partnership to
contractually obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Partnership free from undue concern that
they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the LP
Agreement and any resolutions adopted pursuant thereto, and shall not be deemed
a substitute therefor, nor to diminish or abrogate any rights of Indemnitee
thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the LP
Agreement and the Partnership’s insurance as adequate in the present
circumstances, and may not be willing to serve as an officer or director of the
General Partner without adequate protection, and the Partnership desires
Indemnitee to serve in such capacity. Indemnitee is willing to serve, continue
to serve and to take on additional service for or on behalf of the Partnership
on the condition that Indemnitee be so indemnified.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve or continue
to serve as an officer and/or director of the General Partner from and after the
date hereof, the parties hereto agree as follows:

1.    Indemnity of Indemnitee. The Partnership hereby agrees to hold harmless
and indemnify Indemnitee to the fullest extent permitted by law, as such may be
amended from time to time. In furtherance of the foregoing indemnification, and
without limiting the generality thereof:

(a)    Proceedings Other Than Proceedings by or in the Right of the Partnership.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 1(a) if, by reason of Indemnitee’s Partnership Status (as hereinafter
defined), Indemnitee is, or is threatened to be made, a party to or participant
in any Proceeding (as hereinafter defined) other than a Proceeding by or in the
right of the Partnership, which is governed by Section 1(b). Pursuant to this
Section 1(a), Indemnitee shall be indemnified against all Expenses (as
hereinafter defined), judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein, if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Partnership, and with respect
to any criminal Proceeding, had no reasonable cause to believe the Indemnitee’s
conduct was unlawful.

(b)    Proceedings by or in the Right of the Partnership. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 1(b) if, by
reason of Indemnitee’s Partnership Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding brought by or in the right of
the Partnership. Pursuant to this Section 1(b) , Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee, or on
Indemnitee’s behalf, in connection with such Proceeding if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Partnership; provided, however, if
applicable law so provides, no indemnification against such Expenses shall be
made in respect of any claim, issue or matter in such Proceeding as to which
Indemnitee shall have been adjudged to be liable to the Partnership unless and
to the extent that the Court of Chancery of the State of Delaware shall
determine that such indemnification may be made.

(c)    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of Indemnitee’s Partnership Status, a party to and
is successful, on the merits or otherwise, in any Proceeding, Indemnitee shall
be indemnified to the maximum extent permitted by law, as such may be amended
from time to time, against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection therewith. If Indemnitee is
not wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Partnership shall indemnify Indemnitee against all Expenses
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf in
connection with each successfully resolved claim, issue or matter. For purposes
of this Section 1(c) and without limitation, the termination of any claim, issue
or matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.

2.    Additional Indemnity. In addition to, and without regard to any
limitations on, the indemnification provided for in Section 1 of this Agreement,
the Partnership shall and hereby does indemnify and hold harmless Indemnitee
against all Expenses, judgments, penalties, fines and amounts paid in settlement
actually and reasonably incurred by Indemnitee or on Indemnitee’s behalf if, by
reason of Indemnitee’s Partnership Status, Indemnitee is, or is threatened to be
made, a party to or participant in any Proceeding (including a Proceeding by or
in the right of the Partnership), including, without limitation, all liability
arising out of the negligence or active or passive wrongdoing of Indemnitee. The
only limitation that shall exist upon the Partnership’s obligations pursuant to
this Agreement shall be that the Partnership shall not be obligated to make any
payment to Indemnitee that is finally determined (under the procedures, and
subject to the presumptions, set forth in Sections 6 and 7 hereof) to be
unlawful.

 

2



--------------------------------------------------------------------------------

3.    Contribution.

(a)    Whether or not the indemnification provided in Sections 1 and 2 hereof is
available, in respect of any Proceeding in which the Partnership is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the
Partnership shall pay, in the first instance, the entire amount of any judgment
or settlement of such Proceeding without requiring Indemnitee to contribute to
such payment and the Partnership hereby waives and relinquishes any right of
contribution it may have against Indemnitee. The Partnership shall not enter
into any settlement of any Proceeding in which the Partnership is jointly liable
with Indemnitee (or would be if joined in such Proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.

(b)    Without diminishing or impairing the obligations of the Partnership set
forth in Section 3(a), if, for any reason, Indemnitee shall elect or be required
to pay all or any portion of any judgment or settlement in any Proceeding in
which the Partnership is jointly liable with Indemnitee (or would be if joined
in such Proceeding), the Partnership shall contribute to the amount of Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
and paid or payable by Indemnitee in proportion to the relative benefits
received by the Partnership and all officers, directors or employees of the
General Partner, other than Indemnitee, who are jointly liable with Indemnitee
(or would be if joined in such Proceeding), on the one hand, and Indemnitee, on
the other hand, from the transaction or events from which such Proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Partnership and all officers, directors
or employees of the General Partner other than Indemnitee who are jointly liable
with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, in connection with the transaction or events that
resulted in such Expenses, judgments, fines or settlement amounts, as well as
any other equitable considerations which applicable law may require to be
considered. The relative fault of the Partnership and all officers, directors or
employees of the General Partner, other than Indemnitee, who are jointly liable
with Indemnitee (or would be if joined in such Proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.

(c)    The Partnership hereby agrees to fully indemnify and hold Indemnitee
harmless from any claims of contribution which may be brought by officers,
directors or employees of the General Partner, other than Indemnitee, who may be
jointly liable with Indemnitee.

(d)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Partnership, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for judgments,
fines, penalties, excise taxes, amounts paid or to be paid in settlement and/or
for Expenses, in connection with any claim relating to an indemnifiable event
under this Agreement, in such proportion as is deemed fair and reasonable in
light of all of the circumstances of such Proceeding in order to reflect (i) the
relative benefits received by the Partnership and Indemnitee as a result of the
event(s) and/or transaction(s) giving cause to such Proceeding; and/or (ii) the
relative fault of the Partnership (and the directors, officers, employees and
agents of the General Partner) and Indemnitee in connection with such event(s)
and/or transaction(s).

4.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Partnership Status, a witness, or is made (or asked) to respond to
discovery requests, in any Proceeding to which Indemnitee is not a party,
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection therewith.

 

3



--------------------------------------------------------------------------------

5.    Advancement of Expenses. Notwithstanding any other provision of this
Agreement, the Partnership shall advance all Expenses incurred by or on behalf
of Indemnitee in connection with any Proceeding by reason of Indemnitee’s
Partnership Status within thirty (30) days after the receipt by the Partnership
of a statement or statements from Indemnitee requesting such advance or advances
from time to time, whether prior to or after final disposition of such
Proceeding. Such statement or statements shall reasonably evidence the Expenses
incurred by Indemnitee and shall include or be preceded or accompanied by a
written undertaking by or on behalf of Indemnitee to repay any Expenses advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 5 shall be unsecured and interest free.

6.    Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the LP
Agreement, the Delaware Revised Uniform Limited Partnership Act and public
policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:

(a)    To obtain indemnification under this Agreement, Indemnitee shall submit
to the Partnership a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the General Partner shall,
promptly upon receipt of such a request for indemnification, advise the Board in
writing that Indemnitee has requested indemnification. Notwithstanding the
foregoing, any failure of Indemnitee to provide such a request to the
Partnership, or to provide such a request in a timely fashion, shall not relieve
the Partnership of any liability that it may have to Indemnitee unless, and to
the extent that, such failure actually and materially prejudices the interests
of the Partnership.

(b)    Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 6(a) hereof, a determination with respect to
Indemnitee’s entitlement thereto shall be made in the specific case by one of
the following four methods, which, except for the fourth method in the event of
a Change of Control as defined in Section 13 of this Agreement, shall be at the
election of the Board, (1) by a majority vote of the Disinterested Directors,
even though less than a quorum, (2) by a committee of Disinterested Directors
designated by a majority vote of the Disinterested Directors, even though less
than a quorum, (3) if there are no Disinterested Directors or if the
Disinterested Directors so direct, by Independent Counsel (as hereinafter
defined) in a written opinion to the Board, a copy of which shall be delivered
to the Indemnitee or (4) in the event of a Change of Control, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
the Indemnitee.

(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 6(b) hereof, the Independent Counsel
shall be selected as provided in this Section 6(c). The Independent Counsel
shall be selected by the Board, and the Partnership shall give written notice to
Indemnitee advising Indemnitee of the identity of the Independent Counsel so
selected. Indemnitee may, within ten (10) days after such written notice of
selection shall have been given, deliver to the Partnership a written objection
to such selection; provided, however, that such objection may be asserted only
on the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in Section 13 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is made and
substantiated, the Independent Counsel selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within twenty (20) days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 6(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Partnership or Indemnitee may petition the Court of

 

4



--------------------------------------------------------------------------------

Chancery of the State of Delaware or other court of competent jurisdiction for
resolution of any objection which shall have been made by Indemnitee to the
Partnership’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 6(b) hereof. The Partnership shall pay any and all reasonable fees
and expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 6(b) hereof, and the Partnership
shall pay all reasonable fees and expenses incident to the procedures of this
Section 6(c) , regardless of the manner in which such Independent Counsel was
selected or appointed.

(d)    In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence. Neither the failure
of the Partnership (including the Disinterested Directors, a committee of such
directors or Independent Counsel) to have made a determination, prior to the
commencement of any action pursuant to this Agreement, that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Partnership (including by the
Disinterested Directors, a committee of such directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

(e)    Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of the Enterprise (as
hereinafter defined), including financial statements, or on information supplied
to Indemnitee by the officers of the Enterprise in the course of their duties,
or on the advice of legal counsel for the Enterprise or on information or
records given or reports made to the Enterprise by an independent certified
public accountant or by an appraiser or other expert selected with reasonable
care by the Enterprise. In addition, the knowledge and/or actions, or failure to
act, of any director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement. Whether or not the foregoing provisions of this
Section 6(e) are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted in good faith and in a manner Indemnitee reasonably
believed to be in or not opposed to the best interests of the Partnership.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.

(f)    If the person, persons or entity empowered or selected under Section 6 to
determine whether Indemnitee is entitled to indemnification shall not have made
a determination within sixty (60) days after receipt by the Partnership of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such 60-day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person, persons or entity making
such determination with respect to entitlement to indemnification in good faith
requires such additional time to obtain or evaluate documentation and/or
information relating thereto.

(g)    Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel or member of
the Board shall act

 

5



--------------------------------------------------------------------------------

reasonably and in good faith in making a determination regarding the
Indemnitee’s entitlement to indemnification under this Agreement. Any costs or
expenses (including attorneys’ fees and disbursements) incurred by Indemnitee in
so cooperating with the person, persons or entity making such determination
shall be borne by the Partnership (irrespective of the determination as to
Indemnitee’s entitlement to indemnification) and the Partnership hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(h)    The Partnership acknowledges that a settlement or other disposition short
of final judgment may be successful if it permits a party to avoid expense,
delay, distraction, disruption and uncertainty. In the event that any Proceeding
to which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
Proceeding with or without payment of money or other consideration) it shall be
presumed that Indemnitee has been successful on the merits or otherwise in such
Proceeding. Anyone seeking to overcome this presumption shall have the burden of
proof and the burden of persuasion by clear and convincing evidence.

(i)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Partnership or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

7.    Remedies of Indemnitee.

(a)    In the event that (i) a determination is made pursuant to Section 6 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 5
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 6(b) of this Agreement within ninety (90) days after
receipt by the Partnership of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within ten (10) days
after receipt by the Partnership of a written request therefor or (v) payment of
indemnification is not made within ten (10) days after a determination has been
made that Indemnitee is entitled to indemnification or such determination is
deemed to have been made pursuant to Section 6 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification. Indemnitee shall commence such proceeding
seeking an adjudication within 180 days following the date on which Indemnitee
first has the right to commence such proceeding pursuant to this Section 7(a).
The Partnership shall not oppose Indemnitee’s right to seek any such
adjudication.

(b)    In the event that a determination shall have been made pursuant to
Section 6(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 6(b).

(c)    If a determination shall have been made pursuant to Section 6(b) of this
Agreement that Indemnitee is entitled to indemnification, the Partnership shall
be bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s misstatement not
materially misleading in connection with the application for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

(d)    In the event that Indemnitee, pursuant to this Section 7, seeks a
judicial adjudication of Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, or to

 

6



--------------------------------------------------------------------------------

recover under any directors’ and officers’ liability insurance policies
maintained by the Partnership, the Partnership shall pay on Indemnitee’s behalf,
in advance, any and all expenses (of the types described in the definition of
“Expenses” in Section 13 of this Agreement) actually and reasonably incurred by
Indemnitee in such judicial adjudication, regardless of whether Indemnitee
ultimately is determined to be entitled to such indemnification, advancement of
expenses or insurance recovery.

(e)    The Partnership shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 7 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Partnership is bound by all the provisions
of this Agreement. The Partnership shall indemnify Indemnitee against any and
all Expenses and, if requested by Indemnitee, shall (within ten (10) days after
receipt by the Partnership of a written request therefore) advance, to the
extent not prohibited by applicable law, such expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or advancement of Expenses from the Partnership under this
Agreement or under any directors’ and officers’ liability insurance policies
maintained by the Partnership, regardless of whether Indemnitee ultimately is
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery, as the case may be.

(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.

8.    Non-Exclusivity; Survival of Rights; Insurance; Subrogation; Primacy of
Indemnification.

(a)    The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled (i) under applicable law, (ii) under the LP Agreement, (iii) pursuant
to a resolution of Board or (iv) otherwise. No amendment, alteration or repeal
of this Agreement or of any provision hereof shall limit or restrict any right
of Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Partnership Status prior to such amendment,
alteration or repeal. To the extent that an amendment or modification of the LP
Agreement, whether by law, amendment or otherwise, or an amendment to Delaware
law permits greater indemnification than would be afforded currently under this
Agreement, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits so afforded by such change. No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

(b)    To the extent that the Partnership maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents or fiduciaries of the General Partner or of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that such person serves at the request of the Partnership, Indemnitee shall be
covered by such policy or policies in accordance with its or their terms to the
maximum extent of the coverage available for any director, officer, employee,
agent or fiduciary under such policy or policies. If, at the time of the receipt
of a notice of a claim pursuant to the terms hereof, the Partnership has
directors’ and officers’ liability insurance in effect, the Partnership shall
give prompt notice of the commencement of such proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Partnership shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.

 

7



--------------------------------------------------------------------------------

(c)    In the event of any payment under this Agreement, the Partnership shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Partnership to bring suit to enforce such rights.

(d)    The Partnership shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

(e)    The Partnership’s obligation to indemnify or advance Expenses hereunder
to Indemnitee who is or was serving at the request of the Partnership as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of Expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

(f)    Any indemnification pursuant to this Agreement shall be made only out of
the assets of the Partnership, including any insurance purchased and maintained
by the Partnership for such purpose, it being agreed that the Partnership’s
unitholders shall not be personally liable for such indemnification and shall
have no obligation to contribute or loan any monies or property to the
Partnership to enable it to effectuate such indemnification.

9.    Exception to Right of Indemnification. Notwithstanding any provision in
this Agreement, the Partnership shall not be obligated under this Agreement to
make any indemnity in connection with any claim made against Indemnitee:

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except with respect to
any excess beyond the amount paid under any insurance policy or other indemnity
provision; or

(b)    for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Partnership within the meaning
of Section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of state statutory law or common law or
(ii) any reimbursement of the Partnership by Indemnitee of any bonus or other
incentive-based or equity-based compensation or of any profits realized by
Indemnitee from the sale of securities of the Partnership, as required in each
case under the Exchange Act (including any such reimbursements that arise from
an accounting restatement of the Partnership pursuant to Section 304 of the
Sarbanes-Oxley Act of 2002, as amended (the “Sarbanes-Oxley Act”), or the
payment to the Partnership of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act);
or

(c)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Partnership or its directors,
officers, employees or other indemnitees, unless (i) the Board authorized the
Proceeding (or any such part of any Proceeding) prior to its initiation or
(ii) the Partnership provides the indemnification, in its sole discretion,
pursuant to the powers vested in the Partnership under applicable law.

10.    Duration of Agreement. All agreements and obligations of the Partnership
contained herein shall continue for so long as Indemnitee may have any liability
or potential liability by virtue of serving as an officer or director of the
General Partner (or is or was serving at the request of the

 

8



--------------------------------------------------------------------------------

Partnership as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise) and shall continue
thereafter so long as Indemnitee shall be subject to any Proceeding (or any
proceeding commenced under Section 7 hereof) by reason of Indemnitee’s
Partnership Status, whether or not Indemnitee is acting or serving in any such
capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Partnership), assigns,
spouses, heirs, executors and personal and legal representatives.

11.    Security. To the extent requested by Indemnitee and approved by the
Board, the Partnership may at any time and from time to time provide security to
Indemnitee for the Partnership’s obligations hereunder through an irrevocable
bank line of credit, funded trust or other collateral. Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of Indemnitee.

12.    Enforcement.

(a)    The Partnership expressly confirms and agrees that it has entered into
this Agreement and assumes the obligations imposed on it hereby in order to
induce Indemnitee to serve as an officer or director of the General Partner, and
the Partnership acknowledges that Indemnitee is relying upon this Agreement in
serving as an officer or director of the General Partner.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the LP Agreement and
applicable law, and shall not be deemed a substitute therefor, nor to diminish
or abrogate any rights of Indemnitee thereunder.

(c)    The Partnership shall not seek from a court, or agree to, a “bar order”
which would have the effect of prohibiting or limiting the Indemnitee’s rights
to receive advancement of Expenses under this Agreement.

13.    Definitions. For purposes of this Agreement:

(a)    “Change of Control” means the occurrence of any of the following events:

(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act ((A) other than Diamondback
Energy, Inc. (“Diamondback”), the General Partner, the Partnership or any of its
subsidiaries, or an affiliate of either the General Partner or the Partnership,
(B) any trustee or other fiduciary holding securities under an employee benefit
plan of the Partnership or any of its subsidiaries or (C) an underwriter
temporarily holding securities pursuant to an offering of such securities)
becomes the beneficial owner, directly or indirectly, by way of merger,
consolidation, recapitalization, reorganization or otherwise, of 50% or more of
the voting power of the voting securities of the General Partner or the
Partnership;

(ii)    the members or limited partners (as applicable) of the General Partner
or the Partnership approve, in one or a series of transactions, a plan of
complete liquidation of the General Partner or the Partnership;

 

9



--------------------------------------------------------------------------------

(iii)    the sale or other disposition by either the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any person other than an affiliate of the General Partner or the
Partnership;

(iv)    the General Partner or an affiliate of the General Partner or the
Partnership ceases to be the general partner of the Partnership; or

(v)    so long as Diamondback is the sole member of the General Partner and

(1)    to the extent Indemnitee has entered into an indemnification agreement
with Diamondback, a “Change of Control” as defined under such agreement occurs;
or

(2)    to the extent Indemnitee has not entered into an indemnification
agreement with Diamondback, any of the following events occurs:

(A)    the acquisition after the date of this Agreement by any individual,
entity or group (within the meaning of Sections 13(d)(3) or 14(d)(2) of the
Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 15% or more of either the
then-outstanding shares of common stock of Diamondback (the “Outstanding Common
Stock”) or the combined voting power of the then-outstanding voting securities
of Diamondback entitled to vote generally in the election of directors of
Diamondback (the “Outstanding Voting Securities”); provided, however, that none
of the following acquisitions will constitute a Change of Control: (v) any
acquisition directly from Diamondback or any Controlled Affiliate of
Diamondback; (w) any acquisition by Diamondback or any Controlled Affiliate of
Diamondback; (x) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by Diamondback or any Controlled Affiliate of
Diamondback; or (y) any acquisition by any entity or its security holders
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
Section 13(a)(v)(2)(C);

(B)    individuals who, as of the date of this Agreement, constitute the board
of directors of Diamondback (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the board of directors of Diamondback;
provided, however, that any individual who becomes a director of Diamondback
subsequent to the date of this Agreement and whose election or appointment by
the board of directors of Diamondback or nomination for election by
Diamondback’s stockholders was approved by a vote of at least a majority of the
then Incumbent Directors will be considered as an Incumbent Director, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors of Diamondback or other actual or threatened solicitation of proxies
or consents by or on behalf of a person or entity other than of Diamondback;

(C)    the consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction

 

10



--------------------------------------------------------------------------------

involving Diamondback or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of Diamondback or an acquisition of
assets or stock of another entity by Diamondback or any of its subsidiaries
(each a “Business Combination”) unless, in each case, following such Business
Combination (i) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including a
corporation that, as a result of such Business Combination, owns Diamondback or
all or substantially all of Diamondback’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii) no person or
entity (excluding (a) any entity resulting from such Business Combination or
(b) any employee benefit plan (or related trust) of Diamondback or the
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly 15% or more of either the then-outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to such
Business Combination, and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
Incumbent Directors at the time of the execution of the initial agreement, or of
the action of the board of directors of Diamondback, providing for such Business
Combination; or

(D)    the approval by the stockholders of Diamondback of a complete liquidation
or dissolution of Diamondback.

For the avoidance of doubt, Section 13(a)(v)(2) shall be effective only to the
extent Indemnitee has not entered into an indemnification agreement with
Diamondback.

(b)    “Partnership Status” describes the status of a person who is or was a
director, officer, partner, trustee, member, employee, agent or fiduciary of the
General Partner or of any other corporation, partnership, joint venture, trust,
limited liability company, employee benefit plan or other enterprise that such
person is or was serving at the express written request of the Partnership.

(c)    “Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other Enterprise, whether or not for
profit, that is directly or indirectly controlled by Diamondback. For purposes
of this definition, the term “control” means the possession, directly or
indirectly, of the power to direct, or cause the direction of, the management or
policies of an Enterprise, whether through the ownership of voting securities,
through other voting rights, by contract or otherwise. For the purposes of this
definition, “Enterprise” shall mean Diamondback and any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
that Indemnitee is or was serving at the express written request of Diamondback
as a director, officer, partner, trustee, member, employee, agent or fiduciary.

 

11



--------------------------------------------------------------------------------

(d)    “Disinterested Director” means a director of the General Partner who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.

(e)    “Enterprise” shall mean the Partnership (or, where the context requires,
the General Partner) and any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise that Indemnitee is or was
serving at the express written request of the Partnership as a director,
manager, officer, partner, trustee, partner, member, employee, agent or
fiduciary.

(f)    “Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding and any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersede as bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.

(g)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of public companies, fiduciary duties, indemnity
matters and corporation, limited partnership and limited liability company law,
and neither presently is, nor in the past five (5) years has been, retained to
represent: (i) the Partnership or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Partnership or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. The Partnership agrees to pay the
reasonable fees of the Independent Counsel referred to above and to fully
indemnify such counsel against any and all Expenses, claims, liabilities and
damages arising out of or relating to this Agreement or its engagement pursuant
hereto.

(h)    “Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Partnership or otherwise and whether
civil, criminal, administrative or investigative, in which Indemnitee was, is or
will be involved as a party or otherwise, by reason of Indemnitee’s Partnership
Status, by reason of any action taken by him or of any inaction on his part
while acting in Indemnitee’s Partnership Status; in each case whether or not he
is acting or serving in any such capacity at the time any liability or expense
is incurred for which indemnification can be provided under this Agreement;
including one pending on or before the date of this Agreement, but excluding one
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
his rights under this Agreement.

14.    Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.

 

12



--------------------------------------------------------------------------------

15.    Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.

16.    Notice By Indemnitee. Indemnitee agrees promptly to notify the
Partnership in writing upon being served with or otherwise receiving any
summons, citation, subpoena, complaint, indictment, information or other
document relating to any Proceeding or matter which may be subject to
indemnification covered hereunder. The failure to so notify the Partnership
shall not relieve the Partnership of any obligation which it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Partnership.

17.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified, (b) when sent by
confirmed electronic mail if sent during normal business hours of the recipient,
and if not so confirmed, then on the next business day, (c) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid, or (d) one (1) day after deposit with a nationally recognized
overnight courier, specifying next day delivery, with written verification of
receipt. All communications shall be sent:

 

  (a)

To Indemnitee at:

 

                                                             

                                                             

                                                             

                                                             

 

  (b)

To the Partnership at:

Rattler Midstream LP

500 West Texas Avenue

Suite 1200

Midland, Texas 79701

E-Mail: MZmigrosky@diamondbackenergy.com

Attention: General Counsel

or to such other address as may have been furnished to Indemnitee by the
Partnership or to the Partnership by Indemnitee, as the case may be.

18.    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

19.    Headings. The headings of the paragraphs of this Agreement are inserted
for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

20.    Governing Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of Delaware, without regard to its
conflict of laws rules. The Partnership and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with

 

13



--------------------------------------------------------------------------------

this Agreement shall be brought only in the Chancery Court of the State of
Delaware (the “Delaware Court ”), and not in any other state or federal court in
the United States of America or any court in any other country, (ii) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
action or proceeding arising out of or in connection with this Agreement,
(iii) waive any objection to the laying of venue of any such action or
proceeding in the Delaware Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Delaware Court
has been brought in an improper or inconvenient forum.

21.    Secondary Liability. The General Partner hereby agrees to be secondarily
liable for all obligations of the Partnership with respect to indemnification,
advancement of Expenses and contribution contained in this Agreement if and to
the extent that any such obligations are not satisfied in full by the
Partnership.

[Signature Page Follows.]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

RATTLER MIDSTREAM LP By:   RATTLER MIDSTREAM GP LLC,   its general partner By:  

 

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary RATTLER MIDSTREAM GP LLC By:  

 

Name:   Teresa L. Dick Title:   Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

[Signature Page to Indemnification Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement on and as of the day and year first above written.

 

INDEMNITEE

                                                               
                   

 

[Signature Page to Indemnification Agreement]